UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54137 OXYSURE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 71-0960725 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 10880 John W. Elliott Drive, Suite 600, Frisco, TX75033 (Address of principal executive offices) (972) 294-6450 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoþ Our common stock is traded in the over-the-counter market and quoted on the OTCQB under the symbol “OXYS.” The number of shares outstanding of the registrant’s class of $0.0004 par value common stock as of May 14, 2014was 25,969,163 INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) F-1 Condensed Balance Sheets – March 31, 2014 and December 31, 2013 F-1 Condensed Statements of Operations –For the three months ended March 31, 2014 and 2013 F-2 Condensed Statements of Cash Flows –For the three months ended March 31, 2014 and 2013 F-3 Condensed Notes to Financial Statements F-4– F-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 6 Item 4. Controls and Procedures 6 PART II -OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS OXYSURE SYSTEMS INC. BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories License fee receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Related party payable Deferred revenue - Capital leases - current Notes payable - current, net of discount Convertible notes payable, net of discount Total current liabilities Long-term liabilities Capital leases Notes payable, net of discount Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCY (NOTE 9) STOCKHOLDERS’ EQUITY Preferred stock, par value $0.0005 per share; 25,000,000 shares authorized; 693,750 Series A convertible preferred shares issued and outstanding as of March 31, 2014 and 743,750 shares issued and outstanding as of December 31, 2013. 750 Series B convertible preferred shares issued and outstanding as of March 31, 2014 and 750 shares issued and outstanding as of December 31, 2013. - - Common stock, par value $0.0004 per share; 100,000,000 shares authorized; 25,969,163 shares of voting common stock issued and outstanding as of March 31, 2014 and 25,854,307shares issued and outstanding as of December 31, 2013 Additional Paid-in Capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIESAND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements F-1 OXYSURE SYSTEMS INC. STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, (Restated) Revenues, net $ $ Cost of goods sold Gross profit Operating expenses Research and development Sales and marketing Other general and administrative Loss from operations ) ) Other income (expenses) Gain on settlement of debt - Other income (expense) ) - Interest expense ) ) Total other expenses ) ) Net loss $ ) $ ) Basic net loss per common share $ ) $ ) Diluted net loss per common share $ ) $ ) Weighted average common shares outstanding: Basic Diluted See accompanying notes to financial statements F-2 OXYSURE SYSTEMS INC. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization expense Amortization of debt discount and beneficial conversion features Expenses paid by related parties - Stock based compensation ) Gain on extinguishment of debt ) - Stock issued for services - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) License fees receivable - Prepaid expenses and other current assets - Accounts payable and accrued liabilities Deferred revenue ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Purchase of intangible assets - - NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash - Payments made to related parties ) - Cash received from convertible notes payable - Payments made on convertible notes payable ) - Payments on capital leases ) Exercising of warrants - NET CASH USED IN FINANCING ACTIVITIES ) Net change in cash and cash equivalents ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ - $ - Supplemental non-cash investing and financing activities: Conversion of convertible notes payable - Conversion of Series A preferred stock to common stock 25 - See accompanying notes to financial statements F-3 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of significant accounting policies of OxySure® Systems, Inc. (“OxySure” or the “Company”) is presented to assist in understanding the Company’s financial statements. The accounting policies presented in these footnotes conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the accompanying financial statements. These financial statements and notes are representations of the Company’s management who are responsible for their integrity and objectivity. Basis of Presentation- The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reported period. Actual results could differ from those estimates. The interim financial statements include all adjustments which,in the opinion of management, are necessary in order to make the financial statements not misleading. The accompanying Condensed Financial Statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements. The Company's Condensed Financial Statements reflect all adjustments that management believes are necessary for the fair presentation of their financial position, results of operations, comprehensive loss and cash flows for the periods presented. The information at December 31, 2013 in the Company's Condensed Balance Sheet included in this quarterly report was derived from the audited Balance Sheet included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013 filed with the SEC on April 14, 2013. Where applicable, the Company's 2013 Annual Report on Form 10-K is referred to in this quarterly report as the “2013 Annual Report.” This quarterly report should be read in conjunction with the 2013 Annual Report. F-4 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Deferred Revenue and Income -We defer revenue and income when we invoice a customer or a customer makes a payment and the requirements of revenue recognition have not been met (i.e. persuasive evidence of an arrangement exists, shipment from a company warehouse has occurred, the price is fixed or determinable and collectability is reasonably assured). Deferred Revenue was $0 and $2,976 as at March 31, 2014 and December 31, 2013, respectively. Inventory– Our inventory consists of raw material and components for our portable oxygen systems as well as completed products and accessories.Inventories are computed using the lower of cost or market, which approximates actual cost on a first-in first-out basis. Inventory components are parts, work-in-process and finished goods. Finished goods are reported as inventories until the point of title transfer to the customer. At March 31, 2014 inventories consisted of the following: March 31, Parts inventory $ Work in process Finished goods $ Total inventories $ F-5 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Cash and Cash Equivalents - We invest our cash in deposits and money market funds with major financial institutions.We place our cash investments in instruments that meet high credit quality standards, as specified in our investment policy guidelines. These guidelines also limit the amount of credit exposure to any one issue, issuer or type of instrument. Fair Value of Financial Instruments -Our financial instruments consist principally of cash and cash equivalents, accounts receivable and accounts payable.We believe that the recorded values of all of our other financial instruments approximate their fair values because of their nature and respective maturity dates or durations. The fair value of our long-term debt is determined by using estimated market prices. Assets and liabilities measured at fair value are categorized based on whether or not the inputs are observable in the market and the degree that the inputs are observable. The categorization of financial instruments within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The hierarchy is prioritized into three levels (with Level 3 being the lowest) defined as follows: Level 1: Inputs are based on quoted market prices for identical assets or liabilities in active markets at the measurement date. Level 2: Inputs include quoted prices for similar assets or liabilities in active markets and/or quoted prices for identical or similar assets or liabilities in markets that are not active near the measurement date. Level 3: Inputs include management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. The inputs are unobservable in the market and significant to the instrument’s valuation. The fair value of the majority of our cash equivalents was determined based on “Level 1” inputs. We do not have any marketable securities in the “Level 2” and “Level 3” category. We believe that the recorded values of all our other financial instruments approximate their current fair values because of their nature and respective relatively short maturity dates or durations. Property and Equipment– Property and equipment are recorded at cost with depreciation and amortization provided over the shorter of the remaining lease term or the estimated useful life of the improvement ranging from three to seven years. Renewals and betterments that materially extend the life of an asset are capitalized. Expenditures for maintenance and repairs are charged to expense when incurred. Furniture and fixtures are depreciated over five years. Machinery and equipments are depreciated over five to seven years. Software is depreciated over three years.Leasehold improvements are computed using the shorter of the estimated useful lives of the assets or the lease terms.Depreciation expense was $4,631 and $4,883 for the three month periods ended March 31, 2014 and 2013, respectively. Other Long-Lived Assets – We have two types of intangible assets – patents and trademarks. Intangible assets are carried at cost, net of accumulated amortization. Amortization expense for patents and trademarks was $7,508 and $7,489 for the three month periods ended March 31, 2014 and 2013, respectively. Intangible assets with definite useful lives and other long-lived assets are tested for impairment if certain impairment indicators are identified.Management evaluates the recoverability of its identifiable intangible assets in accordance with applicable accounting guidance, which requires the assessment of these assets for recoverability when events or circumstances indicate a potential impairment exists.If impairment is indicated based on a comparison of the assets’ carrying values and the undiscounted cash flows, the impairment loss is measured as the amount by which the carrying amount of the assets exceeds the fair value of the assets. Impairment charges for patents were $0 for each of the three month periods ended March 31, 2014 and 2013. 5-Year amortization expense for patents and trademarks is as follows: $ Thereafter $ F-6 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Other Assets– We record Other Assets net of accumulated amortization. Amortization expense for Other Assets was $27,242 and $25,601 for the three month periods ended March 31, 2014 and 2013, respectively. Capitalization of software: The Company accounts for internal-use software and website development costs, including the development of its partner marketplaces in accordance with ASC 350-50 (Intangibles – Website cost). The Company capitalizes internal costs consisting of payroll and direct payroll-related costs of employees who devote time to the development of internal-use software, as well as any external direct costs. It amortizes these costs over their estimated useful lives, which typically range between three to five years. The Company’s judgment is required in determining the point at which various projects enter the stages at which costs may be capitalized, in assessing the ongoing value of the capitalized costs, and in determining the estimated useful lives over which the costs are amortized. The estimated life is based on management’s judgment as to the product life cycle. Research and Development Costs– Costs associated with the development of our products are charged to expense as incurred.$1,541 and $36,711 were incurred in the three month periods ended March31, 2014 and 2013, respectively. Equity Warrants-We issued warrants to purchase shares of our common stock in connection with convertible notes. In accordance with ASC 470-20, Debt with conversions and other options, the proceeds from the notes were allocated based on the relative fair values of the notes without the warrants issued in conjunction with the notes and of the warrants themselves at the time of issuance. We record the fair value of the warrants at the time of issuance as additional paid in capital and as a debt discount to the notes.We amortize this debt discount as interest expense over the life of the note.Additionally, as a result of issuing the warrants with the convertible notes, a beneficial conversion option is recorded as a debt discount reflecting the incremental conversion option intrinsic value of the conversion option provided to the holders of the notes. We also amortize this debt discount as interest expense over the life of the notes.The intrinsic value of each conversion option was calculated as the difference between the effective conversion price and the fair value of the common stock, multiplied by the number of shares into which the note is convertible. Stock-Based Compensation –We account for share-based payments, including grants of stock options to employees, consultants and non-employees; moreover, we issue warrants to the consultants and related parties.We are required to estimate the fair value of share-based awards and warrants on the date of grant. The value of the award is principally recognized as expense ratably over the requisite service periods. We have estimated the fair value of stock options and warrants as of the date of grant or assumption using the Black-Scholes option pricing model. F-7 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) For the three month periods ended March 31, 2014 and 2013, stock based compensation expense was approximately $17,588 and $(12,061), respectively, which consisted primarily of stock-based compensation expense related to stock options issued to the employees and recognized under GAAP. Shipping and Handling Costs- Shipping and handling charges to customers are included in net revenues, and the associated costs incurred are recorded in cost of revenues. Advertising Costs -Advertising costs are charged to operations when incurred.We incurred $87,949 and $107,347 in advertising and promotion costs during the three month periods ended March 31, 2014 and 2013, respectively. Net Income (Loss) Per Share -Basic earnings (loss) per share is computed based on the weighted average number of common shares outstanding. However, basic loss per share excludes anti-dilutive securities. Diluted earnings per share is computed based on the weighted average number of common shares outstanding, increased by the number of additional shares that would have been outstanding had the potentially dilutive common shares been issued, and reduced by the number of shares the Company could have repurchased from the proceeds from issuance of the potentially dilutive shares. Potentially dilutive shares of common stock include stock options and other stock-based awards granted under stock-based compensation plans and shares committed to be purchased under the employee stock purchase plan. As of March 31, 2014 there were 1,600,416 potentially dilutive shares. Restatements and Reclassifications- Certainfinancialstatement items have beenreclassified to conform to the current periods’ presentation.These reclassifications had no impact on previously reported net loss. Recent Accounting Pronouncements We have reviewed recent accounting pronouncements and concluded that they are either not applicable to our business or that no material effect is expected on the financial statements as a result of future adoption. F-8 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) NOTE 2 – NOTES PAYABLE We have issued warrants for the purchase of shares of our restricted common stock in connection with raising equity and debt financing and for other professional services.The fair value of warrants issued is determined in accordance with Codification topic 470-20. Frisco Promissory NoteOn March 22, 2011 we entered into an Amended and Restated Performance Agreement with the Frisco Economic Development Corporation (“FEDC”) pursuant to an economic incentive package. In terms of the Amended and Restated Performance Agreement, the FEDC provided us with economic assistance in the form of the renewal and extension a forgivable loan of $213,000 (the “Frisco Note”) together with performance credits over 5 years, commencing on March 22, 2011 and ending on the earlier to occur of: (i) the full payment of the economic incentives; or (ii) March 31, 2016. The Frisco Note requires varying annual principal payments through December 2015. The Frisco Note is non-interest bearing; however, interest has been imputed at 12.34% per annum. On December 1, 2011 we received the first performance credit from the FEDC in the amount of $26,000 pursuant to the Amended and Restated Performance Agreement. Effective December 1, 2012 we received the second performance credit from the FEDC in the amount of $39,000.As of March 31, 2014 no determination was made regarding the third performance credit. The unamortized discount at March 31, 2014 was $24,825, and the net amount of the Frisco Note as at March 31, 2014was $123,175. On March 14, 2014 we settled a dispute with JMJ Financial in terms of which we extinguished three notes with a principal value of $110,000 plus approximately $14,650 in accrued but unpaid interest for $125,000 in cash. F-9 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) NOTE 3 - SHAREHOLDERS’ EQUITY Preferred Shares Rights We have 25,000,000 shares of preferred stock authorized, par value $0.0005 per share. Series A Convertible Preferred Stock:As of December 31, 2013, the Company had authorized the issuance of 3,143,237shares of preferred stock designated as Series A Convertible Preferred Stock (“Series A Preferred”). The original issue price of the Series A Preferred is $1.00 per share.There were 693,750 and 743,750 Series A Preferred shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively. During the three months ended March 31, 2014 the Company did not issue any shares of the Series A Preferred, and 50,000 shares of the Series A Preferred have been converted into approximately 61,000 shares of our common stock in a cashless conversion at a conversion ratio of 1.22:1. Series B Convertible Preferred Stock:On December 19, 2013, the Company’s Board of Directors authorized the issuance of 750 shares of preferred stock designated as Series B Convertible Preferred Stock (“Series B Preferred”). The original issue price of the Series B Preferred is $1,000 per share.There were 750 and 750 Series B Preferred shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively. During the three months ended March 31, 2014 the Company did not issue any shares of the Series B Preferred and no shares of Series B Preferred were converted to common stock. Common Stock The Company has authorized 100,000,000 shares of $0.0004 par value common stock. During the three months ended March 31, 2014 we issued 61,000 shares of common stock pursuant to the cashless conversion of 50,000 shares of Series A Preferred. During the three months ended March 31, 2014 we issued 53,856 shares of common stock pursuant to the cashless, partial conversion of convertible notes payable and accrued interest, valued at $25,000. As of March 31, 2014 we had approximately 25,969,163 shares of common stock issued and outstanding. F-10 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) NOTE 4 - STOCK OPTIONS AND WARRANTS Equity Incentive Plans In April 2004, our Board of Directors and the stockholders at that time approved the adoption of a Voting Stock Option Plan (“the Plan”), which provides for the issuance of stock options to eligible employees, consultants, Board members and Advisory Board members of the Company to acquire up to a maximum of 5,000,000 shares of common stock. Our Board of Directors, which determines the number of options that will be granted, the effective dates of the grants, the option process and the vesting schedules, administers the Plan. In the absence of an established market for the common stock of the Company, the Board of Directors determines the fair market value of our common stock. Options generally expire between five and ten years from the date of grant and automatically terminate 90 days after such optionee ceases to be an eligible individual under the Plan other than by reason of death or disability. The portion of options granted that is not exercisable on the date the optionee ceases to be an eligible individual under the Plan by reason other than death, shall terminate and be forfeited to the Company on the date of such cessation. An optionee has no right as a stockholder with respect to any shares covered by the options granted to him until a certificate representing such shares is issued to them. Stock Options The following table summarizes information about the number and weighted average of the options that were forfeited or expired under the Plan as at March 31, 2014: Employee Non-Employee Weighted Weighted Number Average Number Average Combined Of Exercise Of Exercise Total Outstanding at December 31, 2013 $ $ Granted - $
